
	
		II
		110th CONGRESS
		2d Session
		S. 3629
		IN THE SENATE OF THE UNITED STATES
		
			September 26
			 (legislative day, September 17), 2008
			Mr. Durbin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To create a new Consumer Credit Safety Commission, to
		  provide individual consumers of credit with better information and stronger
		  protections, and to provide sellers of consumer credit with more regulatory
		  certainty.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Consumer Credit Safety
			 Commission Act of 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Establishment of Commission.
					Sec. 5. Authorization of appropriations.
					Sec. 6. Objectives and responsibilities.
					Sec. 7. Coordination of enforcement.
					Sec. 8. Authorities.
					Sec. 9. Collaboration with Federal and State
				entities.
					Sec. 10. Procedures and rulemaking.
					Sec. 11. Prohibited acts.
					Sec. 12. Penalties for violations.
					Sec. 13. Reports.
					Sec. 14. Effective date.
				
			2.FindingsThe Congress finds that—
			(1)the Nation’s
			 multi-agency financial services regulatory structure has created a dispersion
			 of regulatory responsibility, which in turn has led to an inadequate focus on
			 protecting consumers from inappropriate consumer credit practices;
			(2)the absence of
			 appropriate oversight has allowed excessively costly or predatory consumer
			 credit products to flourish; and
			(3)the creation of a
			 regulator whose sole focus is the safety of consumer credit products would help
			 address this lack of consumer protection.
			3.DefinitionsFor purposes of this Act—
			(1)the term
			 consumer credit includes—
				(A)any payment
			 compensating a creditor or prospective creditor, or an agent or affiliate
			 thereof, for an extension of credit or making available a line of
			 credit;
				(B)any fees
			 connected with credit extension or availability, such as numerical periodic
			 rates, late fees, creditor-imposed not sufficient funds fees charged when a
			 borrower tenders payment on a debt with a check drawn on insufficient funds,
			 over limit fees, annual fees, cash advance fees, or membership fees;
				(C)any fees which
			 constitute a finance charge;
				(D)credit insurance
			 premiums;
				(E)all charges and
			 costs for ancillary products sold in connection with or incidental to the
			 credit transaction; and
				(F)any direct or
			 indirect fee, cost, or charge incurred in, in connection with, or ancillary to
			 a consumer payment system, including but not exclusive to merchant discount
			 fees, interchange fees, debit card fees, check-writing fees, automated
			 clearinghouse fees, payment-by-phone fees, internet payment intermediary fees,
			 and remote deposit capture fees;
				(2)the term
			 relevant congressional committees means the Committee on Banking,
			 Housing, and Urban Affairs and the Subcommittee on Financial Services and
			 General Government of the Committee on Appropriations of the Senate, and the
			 Committee on Financial Services and the Subcommittee on Financial Services and
			 General Government of the Committee on Appropriations of the House of
			 Representatives, and any successor committees as may be constituted;
			(3)the term
			 creditor has the same meaning as in section 103 of the Truth in
			 Lending Act (15 U.S.C. 1602);
			(4)the term
			 finance charge has the same meaning as in section 106 of the Truth
			 in Lending Act (15 U.S.C. 1605); and
			(5)the term
			 consumer means any natural person and any small business concern,
			 as defined in section 3 of the Small Business Act (15 U.S.C. 632).
			4.Establishment of
			 Commission
			(a)Establishment;
			 chairperson
				(1)In
			 generalAn independent regulatory commission is hereby
			 established, to be known as the Consumer Credit Safety
			 Commission (in this Act referred to as the Commission),
			 consisting of 5 Commissioners appointed by the President, by and with the
			 advice and consent of the Senate.
				(2)MembershipIn
			 making appointments to the Commission, the President shall consider individuals
			 who, by reason of their background and expertise in areas related to consumer
			 credit, are qualified to serve as members of the Commission.
				(3)ChairpersonThe
			 Chairperson shall be appointed by the President, by and with the advice and
			 consent of the Senate, from among the members of the Commission. An individual
			 may serve as a member of the Commission and as Chairperson at the same
			 time.
				(4)RemovalAny
			 member of the Commission may be removed by the President for neglect of duty or
			 malfeasance in office, but for no other cause.
				(b)Term;
			 vacancies
				(1)In
			 generalExcept as provided in paragraph (2)—
					(A)the Commissioners
			 first appointed under this section shall be appointed for terms ending 3, 4, 5,
			 6, and 7 years, respectively, after the date of enactment of this Act, the term
			 of each to be designated by the President at the time of nomination; and
					(B)each of their
			 successors shall be appointed for a term of 5 years from the date of the
			 expiration of the term for which the predecessor was appointed.
					(2)LimitationsAny
			 Commissioner appointed to fill a vacancy occurring prior to the expiration of
			 the term for which his predecessor was appointed shall be appointed only for
			 the remainder of such term. A Commissioner may continue to serve after the
			 expiration of this term until a successor has taken office, except that such
			 Commissioner may not continue to serve more than 1 year after the date on which
			 the term of that Commissioner would otherwise expire under this
			 subsection.
				(c)Restrictions on
			 outside activities
				(1)Political
			 affiliationNot more than 3 of the Commissioners shall be
			 affiliated with the same political party.
				(2)Conflicts of
			 interestNo individual may hold the office of Commissioner if
			 that individual—
					(A)is in the employ
			 of, or holding any official relation to, or married to any person engaged in
			 selling or devising consumer credit;
					(B)owns stock or
			 bonds of substantial value in a person so engaged;
					(C)is in any other
			 manner pecuniarily interested in such a person, or in a substantial supplier of
			 such a person; or
					(D)engages in any
			 other business, vocation, or employment.
					(d)Quorum; seal;
			 Vice Chairperson
				(1)QuorumNo
			 vacancy in the Commission shall impair the right of the remaining Commissioners
			 to exercise all the powers of the Commission, but 3 members of the Commission
			 shall constitute a quorum for the transaction of business, except that if there
			 are only 3 members serving on the Commission because of vacancies in the
			 Commission, 2 members of the Commission shall constitute a quorum for the
			 transaction of business, and if there are only 2 members serving on the
			 Commission because of vacancies in the Commission, 2 members shall constitute a
			 quorum for the 6-month period (or the 1-year period, if the 2 members are not
			 affiliated with the same political party) beginning on the date of the vacancy
			 which caused the number of Commission members to decline to 2.
				(2)SealThe
			 Commission shall have an official seal of which judicial notice shall be
			 taken.
				(3)Vice
			 ChairpersonThe Commission shall annually elect a Vice
			 Chairperson to act in the absence or disability of the Chairperson or in case
			 of a vacancy in the office of the Chairperson.
				(e)OfficesThe
			 Commission shall maintain a principal office and such field offices as it deems
			 necessary, and may meet and exercise any of its powers at any other
			 place.
			(f)Functions of
			 chairperson; request for appropriations
				(1)DutiesThe
			 Chairperson of the Commission shall be the principal executive officer of the
			 Commission, and shall exercise all of the executive and administrative
			 functions of the Commission, including functions of the Commission with respect
			 to—
					(A)the appointment
			 and supervision of personnel employed under the Commission (and the Commission
			 shall fix their compensation at a level comparable to that for employees of the
			 Securities and Exchange Commission);
					(B)the distribution
			 of business among personnel appointed and supervised by the Chairperson and
			 among administrative units of the Commission; and
					(C)the use and
			 expenditure of funds.
					(2)GovernanceIn
			 carrying out any of the functions of the Chairperson under this subsection, the
			 Chairperson shall be governed by general policies of the Commission and by such
			 regulatory decisions, findings, and determinations as the Commission may, by
			 law, be authorized to make.
				(3)Requests for
			 appropriationsRequests or estimates for regular, supplemental,
			 or deficiency appropriations on behalf of the Commission may not be submitted
			 by the Chairperson without the prior approval of the Commission.
				(g)Agenda and
			 priorities; establishment and commentsAt least 30 days before
			 the beginning of each fiscal year, the Commission shall establish an agenda for
			 Commission action under its jurisdiction and, to the extent feasible, shall
			 establish priorities for such actions. Before establishing such agenda and
			 priorities, the Commission shall conduct a public hearing on the agenda and
			 priorities, and shall provide reasonable opportunity for the submission of
			 comments.
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated for purposes of carrying out this Act such sums
			 as may be necessary.
		6.Objectives and
			 responsibilities
			(a)ObjectivesThe
			 objectives of the Commission are—
				(1)to minimize
			 unreasonable consumer risk associated with buying and using consumer
			 credit;
				(2)to prevent and
			 eliminate unfair practices that lead consumers to incur unreasonable,
			 inappropriate, or excessive debt, or make it difficult for consumers to escape
			 existing debt, including practices or product features that are abusive,
			 fraudulent, unfair, deceptive, predatory, anticompetitive, or otherwise
			 inconsistent with consumer protection;
				(3)to promote
			 practices that assist and encourage consumers to use credit responsibly, avoid
			 excessive debt, and avoid unnecessary or excessive charges derived from or
			 associated with credit products;
				(4)to ensure that
			 credit history is maintained, reported, and used fairly and accurately;
				(5)to maintain
			 strong privacy protections for consumer credit transactions, credit history,
			 and other personal information associated with the use of consumer
			 credit;
				(6)to collect,
			 investigate, resolve, and inform the public about consumer complaints regarding
			 consumer credit;
				(7)to ensure a fair
			 system of consumer dispute resolution in consumer credit; and
				(8)to take such
			 other steps as are reasonable to protect consumers of credit products.
				(b)ResponsibilitiesThe
			 Commission shall—
				(1)promulgate
			 consumer credit safety rules that—
					(A)ban abusive,
			 fraudulent, unfair, deceptive, predatory, anticompetitive, or otherwise
			 anti-consumer practices or product features for creditors;
					(B)place reasonable
			 restrictions on consumer credit practices or product features to reduce the
			 likelihood that they may be provided in a manner that is inconsistent with the
			 objectives specified in subsection (a); and
					(C)establish
			 requirements for such clear and adequate warnings or other information, and the
			 form of such warnings or other information, as may be appropriate to advance
			 the objectives specified in subsection (a);
					(2)establish and
			 maintain a best practices guide for all providers of consumer credit;
				(3)conduct such
			 continuing studies and investigations of consumer credit industry practices as
			 it deems necessary;
				(4)award grants or
			 enter into contracts for the conduct of such studies and investigations with
			 any person (including a governmental entity);
				(5)following
			 publication of an advance notice of proposed rulemaking, a notice of proposed
			 rulemaking, or a rule under any rulemaking authority administered by the
			 Commission, assist public and private organizations or groups of consumer
			 credit providers, administratively and technically, in the development of
			 consumer credit safety standards or guidelines that would assist such providers
			 in complying with such rule; and
				(6)establish and
			 operate a consumer credit customer hotline which consumers can call to register
			 complaints and receive information on how to combat anti-consumer consumer
			 credit.
				7.Coordination of
			 enforcement
			(a)In
			 generalNotwithstanding any concurrent or similar authority of
			 any other agency, the Commission shall enforce the requirements of this
			 Act.
			(b)Rule of
			 constructionThe authority granted to the Commission to make and
			 enforce rules under this Act shall not be construed to impair the authority of
			 any other Federal agency to make and enforce rules under any other provision of
			 law, provided that any portion of any rule promulgated by any other such agency
			 that conflicts with a rule promulgated by the Commission and that is less
			 protective of consumers than the rule promulgated by the Commission shall be
			 superseded by the stronger rule promulgated by the Commission, to the extent of
			 the conflict. Any portion of any rule promulgated by any other such agency that
			 is not superseded by a rule promulgated by the Commission shall remain in force
			 without regard to this Act.
			(c)Agency
			 authorityAny agency designated in subsection (d) may exercise,
			 for the purpose of enforcing compliance with any requirement imposed under this
			 Act, any authority conferred on such agency by any other Act.
			(d)Designated
			 agenciesThe agencies designated in this subsection are—
				(1)the Board of
			 Governors of the Federal Reserve System;
				(2)the Federal
			 Deposit Insurance Corporation;
				(3)the Office of the
			 Comptroller of the Currency;
				(4)the Office of
			 Thrift Supervision;
				(5)the National
			 Credit Union Administration;
				(6)the Federal
			 Housing Finance Authority;
				(7)the Federal
			 Housing Administration;
				(8)the Secretary of
			 Housing and Urban Development;
				(9)the Federal Home
			 Loan Bank Board; and
				(10)the Federal
			 Trade Commission.
				8.Authorities
			(a)Authority To
			 conduct hearings or other inquiriesThe Commission may, by one or
			 more of its members or by such agents or agency as it may designate, conduct
			 any hearing or other inquiry necessary or appropriate to its functions anywhere
			 in the United States. A Commissioner who participates in such a hearing or
			 other inquiry shall not be disqualified solely by reason of such participation
			 from subsequently participating in a decision of the Commission in the same
			 matter. The Commission shall publish notice of any proposed hearing in the
			 Federal Register, and shall afford a reasonable opportunity for interested
			 persons to present relevant testimony and data.
			(b)Commission
			 powers; ordersThe Commission shall have the power—
				(1)to require, by
			 special or general orders, any person to submit in writing such reports and
			 answers to questions as the Commission may prescribe to carry out a specific
			 regulatory or enforcement function of the Commission, and such submission shall
			 be made within such reasonable period and under oath or otherwise as the
			 Commission may determine, and such order shall contain a complete statement of
			 the reasons that the Commission requires the report or answers specified in the
			 order to carry out a specific regulatory or enforcement function of the
			 Commission, and shall be designed to place the least burden on the person
			 subject to the order as is practicable, taking into account the purpose for
			 which the order was issued;
				(2)to administer
			 oaths;
				(3)to require by
			 subpoena the attendance and testimony of witnesses and the production of all
			 documentary evidence relating to the execution of its duties;
				(4)in any proceeding
			 or investigation to order testimony to be taken by deposition before any person
			 who is designated by the Commission and has the power to administer oaths and,
			 in such instances, to compel testimony and the production of evidence in the
			 same manner as authorized under paragraph (3);
				(5)to pay witnesses
			 the same fees and mileage as are paid in like circumstances in the courts of
			 the United States;
				(6)to accept
			 voluntary and uncompensated services relevant to the performance of the
			 Commission’s duties, notwithstanding the provisions of section 1342 of title
			 31, United States Code, and to accept voluntary and uncompensated services (but
			 not gifts) relevant to the performance of the Commission’s duties, provided
			 that any such services shall not be from parties that have or are likely to
			 have business before the Commission;
				(7)to—
					(A)initiate,
			 prosecute, defend, intervene in, or appeal (other than to the Supreme Court of
			 the United States), through its own legal representative and in the name of the
			 Commission, any civil action if the Commission makes a written request to the
			 Attorney General of the United States for representation in such civil action
			 and the Attorney General does not within the 45-day period beginning on the
			 date such request was made notify the Commission in writing that the Attorney
			 General will represent the Commission in such civil action; and
					(B)whenever the
			 Commission obtains evidence that any person, partnership, or corporation,
			 either domestic or foreign, has engaged in conduct that may constitute a
			 violation of Federal criminal law, including a violation of section 11 of this
			 Act, transmit such evidence to the Attorney General of the United States, who
			 may institute criminal proceedings under appropriate statutes; and
					(8)to delegate any
			 of its functions or powers, other than the power to issue subpoenas under
			 paragraph (3), to any officer or employee of the Commission.
				(c)Noncompliance
			 with subpoena or commission order; contemptAny United States
			 district court within the jurisdiction of which any inquiry is carried on, may,
			 upon petition by the Commission (subject to subsection (b)(7)) or by the
			 Attorney General of the United States, in case of refusal to obey a subpoena or
			 order of the Commission issued under subsection (b), issue an order requiring
			 compliance therewith. Any failure to obey the order of the court may be
			 punished by the court as a contempt thereof.
			(d)Disclosure of
			 informationNo person shall be subject to civil liability to any
			 person (other than the Commission or the United States) for disclosing
			 information to the Commission.
			(e)Customer and
			 revenue dataThe Commission may by rule require any provider of
			 consumer credit to provide to the Commission such customer and revenue data as
			 may be required to carry out the purposes of this Act.
			(f)Purchase of
			 consumer credit by commissionFor purposes of carrying out this
			 Act, the Commission may purchase any consumer credit, and it may require any
			 provider of consumer credit to sell the service to the Commission at
			 cost.
			(g)Contract
			 authorityThe Commission is authorized to enter into contracts
			 with governmental entities, private organizations, or individuals for the
			 conduct of activities authorized by this Act.
			(h)Budget
			 estimates and requests; legislative recommendations; testimony; comments on
			 legislation
				(1)Budget copies
			 to CongressWhenever the Commission submits any budget estimate
			 or request to the President or the Office of Management and Budget, it shall
			 concurrently transmit a copy of that estimate or request to the relevant
			 congressional committees.
				(2)Legislative
			 recommendationWhenever the Commission submits any legislative
			 recommendations, or testimony, or comments on legislation to the President or
			 the Office of Management and Budget, it shall concurrently transmit a copy
			 thereof to the relevant congressional committees. No officer or agency of the
			 United States shall have any authority to require the Commission to submit its
			 legislative recommendations, or testimony, or comments on legislation, to any
			 officer or agency of the United States for approval, comments, or review, prior
			 to the submission of such recommendations, testimony, or comments to the
			 relevant congressional committees.
				9.Collaboration
			 with Federal and State entities
			(a)PreemptionNothing
			 in this Act or any rule promulgated thereunder may be construed to preempt any
			 provision of State law that provides equal or greater protection to consumers
			 than is provided in this Act.
			(b)Programs To
			 promote Federal-State cooperationThe Commission shall establish
			 a program to promote Federal-State cooperation for the purposes of carrying out
			 this Act. In implementing such program, the Commission may—
				(1)accept from any
			 State or local authority engaged in activities relating to consumer credit
			 protection assistance in such functions as data collection, investigation, and
			 educational programs, as well as other assistance in the administration and
			 enforcement of this Act which such States or localities may be able and willing
			 to provide and, if so agreed, may pay in advance or otherwise for the
			 reasonable cost of such assistance; and
				(2)commission any
			 qualified officer or employee of any State or local agency as an officer of the
			 Commission for the purpose of conducting investigations.
				(c)Cooperation of
			 Federal departments and agenciesThe Commission may obtain from
			 any Federal department or agency such statistics, data, program reports, and
			 other materials as it may deem necessary to carry out its functions under this
			 Act. Each such department or agency shall cooperate with the Commission and, to
			 the extent permitted by law, furnish such materials to it. The Commission and
			 the heads of other departments and agencies engaged in administering programs
			 related to consumer credit safety shall, to the maximum extent practicable,
			 cooperate and consult in order to ensure fully coordinated efforts.
			10.Procedures and
			 rulemaking
			(a)Commencement of
			 proceeding; publication of prescribed notice of proposed rulemaking;
			 transmittal of noticeA proceeding for the development of a
			 consumer credit safety rule shall be commenced by the publication in the
			 Federal Register of an advance notice of proposed rulemaking which
			 shall—
				(1)identify the
			 objective or objectives specified in section 6(a) for the consumer credit
			 safety rule;
				(2)include a summary
			 of each of the regulatory alternatives under consideration by the
			 Commission;
				(3)include
			 information with respect to any existing voluntary standard known to the
			 Commission which may be relevant to the proceedings, together with a summary of
			 the reasons why the Commission believes preliminarily that such standard does
			 not achieve an objective identified in paragraph (1);
				(4)invite interested
			 persons to submit to the Commission, within such period as the Commission shall
			 specify in the notice (which period shall not be shorter than 30 days or longer
			 than 60 days after the date of publication of the notice), comments with
			 respect to the proposed rulemaking, the regulatory alternatives being
			 considered, and other possible alternatives for achieving the objective or
			 objectives identified in paragraph (1); and
				(5)invite any person
			 (other than the Commission) to submit to the Commission, within such period as
			 the Commission shall specify in the notice (which period shall not be less than
			 30 days after the date of publication of the notice), an existing voluntary
			 standard or a portion of such a standard as a proposed consumer credit safety
			 rule.
				(b)Transmittal to
			 CongressThe Commission shall transmit such notice within 10
			 calendar days to the relevant congressional committees.
			(c)Voluntary
			 standard; publication as proposed rule; notice of reliance of commission on
			 standardIf the Commission determines that any standard submitted
			 to it in response to an invitation in a notice published under subsection
			 (a)(5) if promulgated (in whole, in part, or in combination with any other
			 standard submitted to the Commission or any part of such a standard) as a
			 consumer credit safety rule, would achieve the objective or objectives
			 identified in paragraph (1), the Commission may publish such standard, in
			 whole, in part, or in such combination and with nonmaterial modifications, as a
			 proposed consumer credit safety rule.
			(d)Publication of
			 proposed rule; preliminary regulatory analysis; contentsNo
			 consumer credit safety rule may be proposed by the Commission unless, not later
			 than 60 days after the date of publication of the notice required in subsection
			 (a), the Commission publishes in the Federal Register the text of the proposed
			 rule, including any alternatives, which the Commission proposes to promulgate,
			 together with a preliminary regulatory analysis containing—
				(1)a preliminary
			 description of the potential benefits and potential costs of the proposed rule,
			 including any benefits or costs that cannot be quantified in monetary terms,
			 and an identification of those likely to receive the benefits and bear the
			 costs;
				(2)a discussion of
			 the reasons any standard or portion of a standard submitted to the Commission
			 under subsection (a)(5) was not published by the Commission as the proposed
			 rule or part of the proposed rule; and
				(3)a description of
			 any reasonable alternatives to the proposed rule, together with a summary
			 description of their potential costs and benefits, and a brief explanation of
			 why such alternatives should not be published as a proposed rule.
				(e)Transmittal of
			 noticeThe Commission shall transmit such notice not later than
			 10 calendar days after the date of publication of the notice to the relevant
			 congressional committees.
			(f)Final
			 issuanceAny proposed consumer credit safety rule shall be issued
			 within 12 months after the date of publication of an advance notice of proposed
			 rulemaking under subsection (a) relating to the consumer credit involved,
			 unless the Commission determines that such proposed rule is not a reasonable
			 means of achieving the objective or objectives identified in subsection (a)(1)
			 with respect to such proposed rule or an objective specified in section 6(a),
			 or is not in the public interest. The Commission may extend that 12-month
			 period for good cause. If the Commission extends such period, it shall
			 immediately transmit notice of such extension to the relevant congressional
			 committees. Such notice shall include an explanation of the reasons for such
			 extension, together with an estimate of the date by which the Commission
			 anticipates such rulemaking will be completed. The Commission shall publish a
			 notice of such extension and the information submitted to the Congress in the
			 Federal Register.
			(g)Promulgation of
			 rule
				(1)TimingNot
			 later than 60 days after the date of publication under subsection (c) of a
			 proposed consumer credit safety rule, the Commission shall—
					(A)promulgate a
			 consumer credit safety rule, if it makes the findings required under subsection
			 (h); or
					(B)withdraw the
			 applicable notice of proposed rulemaking if it determines that such rule is
			 not—
						(i)a
			 reasonable means of achieving the objective or objectives identified in
			 subsection (a)(1) with respect to such proposed rule or an objective specified
			 in section 6(a); or
						(ii)in
			 the public interest.
						(2)ExtensionThe
			 Commission may extend such 60-day period in paragraph (1) for good cause shown
			 (if it publishes its reasons therefore in the Federal Register).
				(3)Title
			 5Consumer credit safety rules shall be promulgated in accordance
			 with section 553 of title 5, United States Code, except that the Commission
			 shall give interested persons an opportunity for the oral presentation of data,
			 views, or arguments, in addition to an opportunity to make written submissions.
			 A transcript shall be kept of any oral presentation.
				(h)Expression of
			 objective; consideration of available product data; needs of elderly and
			 handicapped
				(1)ObjectivesA
			 consumer credit safety rule shall express in the rule itself the objectives
			 identified in subsection (a)(1) with respect to such rule.
				(2)ConsiderationsIn
			 promulgating such a rule, the Commission shall—
					(A)consider relevant
			 available data, including the results of investigation activities conducted
			 generally and pursuant to this Act; and
					(B)consider and take
			 into account the special needs of elderly individuals and individuals with
			 disabilities to determine the extent to which such persons may be affected by
			 such rule.
					(i)Findings; final
			 regulatory analysis; judicial review of rule
				(1)FindingsPrior
			 to promulgating a consumer credit safety rule, the Commission shall consider,
			 and shall make appropriate findings for inclusion in such rule with respect
			 to—
					(A)the degree and
			 nature of the benefit to consumer protection that the rule is designed to
			 achieve or promote;
					(B)the approximate
			 number of consumer credit products, or types or classes thereof, subject to
			 such rule;
					(C)the need of the
			 public for the consumer credit product subject to such rule, and the probable
			 effect of such rule upon the utility, cost, or availability of such services to
			 meet such need; and
					(D)any means of
			 achieving the objective of the order while minimizing adverse effects on
			 competition or disruption or dislocation of the provision of consumer
			 credit.
					(2)Regulatory
			 analysisThe Commission shall not promulgate a consumer credit
			 safety rule, unless it—
					(A)has prepared, on
			 the basis of the findings of the Commission under paragraph (1) and on other
			 information before the Commission, a final regulatory analysis of the rule
			 containing—
						(i)a
			 description of the potential benefits and potential costs of the rule,
			 including costs and benefits that cannot be quantified in monetary terms, and
			 the identification of those likely to receive the benefits and bear the
			 costs;
						(ii)a
			 description of any alternatives to the final rule which were considered by the
			 Commission, together with a brief explanation of the reasons why these
			 alternatives were not chosen; and
						(iii)a
			 summary of any significant issues raised by the comments submitted during the
			 public comment period in response to the preliminary regulatory analysis, and a
			 summary of the assessment by the Commission of such issues;
						(B)finds (and
			 includes such finding in the rule)—
						(i)that the rule
			 (including its effective date) is reasonably appropriate to achieve an
			 objective identified in subsection (a)(1) with respect to such proposed rule or
			 specified in section 6(a);
						(ii)that the
			 promulgation of the rule is in the public interest; and
						(iii)that the
			 benefits expected from the rule bear a reasonable relationship to its
			 costs.
						(3)PublicationThe
			 Commission shall publish its final regulatory analysis with the rule.
				(4)Limit on
			 judicial reviewAny preliminary or final regulatory analysis
			 prepared under subsection (c) or (i)(2) shall not be subject to independent
			 judicial review, except that when an action for judicial review of a rule is
			 instituted, the contents of any such regulatory analysis shall constitute part
			 of the whole rulemaking record of agency action in connection with such review.
			 The provisions of this paragraph shall not be construed to alter the
			 substantive or procedural standards otherwise applicable to judicial review of
			 any action by the Commission.
				(j)Effective
			 dateEach consumer credit safety rule shall specify the date on
			 which such rule is to take effect, not to exceed 180 days from the date on
			 which it is issued in final form, unless the Commission finds, for good cause
			 shown, that a later effective date is in the public interest and publishes its
			 reasons for such finding. The effective date of a consumer credit safety rule
			 under this Act shall be set at a date that is at least 30 days after the date
			 of issuance in final form, unless the Commission for good cause shown
			 determines that an earlier effective date is in the public interest. In no case
			 may the effective date be set at a date which is earlier than the date of
			 issuance in final form.
			(k)Amendment or
			 revocation of ruleThe Commission may, by rule, amend or revoke
			 any consumer credit safety rule. Such amendment or revocation shall specify the
			 date on which it is to take effect, which shall not exceed 180 days from the
			 date on which the amendment or revocation is published, unless the Commission
			 finds for good cause shown that a later effective date is in the public
			 interest and publishes its reasons for such finding. Where an amendment
			 involves a material change in a consumer credit safety rule, subsections (a)
			 through (h) shall apply. In order to revoke a consumer credit safety rule, the
			 Commission shall publish a proposal to revoke such rule in the Federal
			 Register, and allow oral and written presentations in accordance with
			 subsection (d)(2). The Commission may revoke such rule only if it determines
			 that the rule is not a reasonable means of achieving an objective identified in
			 subsection (a)(1) with respect to such proposed rule or an objective specified
			 in subsection 6(a).
			(l)Petition To
			 initiate rulemakingThe Commission shall grant, in whole or in
			 part, or deny any petition under section 553 (e) of title 5, United States
			 Code, requesting the Commission to initiate a rulemaking, within a reasonable
			 time after the date on which such petition is filed. The Commission shall state
			 the reasons for granting or denying such petition.
			11.Prohibited
			 actsIt shall be unlawful for
			 any person—
			(1)to advertise for
			 or offer for sale any consumer credit which is not in conformity with an
			 applicable consumer credit safety rule under this Act;
			(2)to advertise for
			 or offer for sale any consumer credit—
				(A)which has been
			 declared a banned product by a rule under this Act;
				(B)in a manner that
			 does not comply with any requirements for the provision of any warnings or
			 other information regarding such credit; or
				(3)to fail or refuse
			 to permit access to or copying of records, or fail or refuse to establish or
			 maintain records, or fail or refuse to make reports or provide information to
			 the Commission as required under this Act or any rule thereunder, other than
			 section 9.
			12.Penalties for
			 violations
			(a)Criminal
			 penalties
				(1)Knowing and
			 willful violationsAny person who knowingly and willfully
			 violates section 11 after having received notice of noncompliance from the
			 Commission shall be fined not more than $500,000 or be imprisoned not more than
			 one year, or both.
				(2)Executives and
			 agentsAny individual director, officer, or agent of a
			 corporation who knowingly and willfully authorizes, orders, or performs any of
			 the acts or practices constituting in whole or in part a violation of section
			 11, and who has knowledge of notice of noncompliance received by the
			 corporation from the Commission, shall be subject to penalties under this
			 section, without regard to any penalties to which that corporation may be
			 otherwise subject.
				(b)Civil
			 penalties
				(1)In
			 generalAny person who violates section 11 shall be subject to a
			 civil penalty to be established at the discretion of the Commission. A
			 violation of section 11 shall constitute a separate civil offense with respect
			 to each consumer credit transaction involved.
				(2)Publication of
			 schedule of penaltiesNot later than December 1, 2009, and
			 December 1 of each fifth calendar year thereafter, the Commission shall
			 prescribe and publish in the Federal Register a schedule of maximum authorized
			 penalties that shall apply for violations that occur after January 1 of the
			 year immediately following such publication.
				(3)Relevant
			 factors in determining amount of penaltyIn determining the
			 amount of any penalty to be sought upon commencing an action seeking to assess
			 a penalty for a violation of section 11, the Commission shall consider the
			 nature of the consumer credit product or service, the severity of the
			 unreasonable risk to the consumer, the number of products or services sold or
			 distributed, and the appropriateness of such penalty in relation to the size of
			 the business of the person charged.
				(4)Compromise of
			 penalty; deductions from penaltyAny civil penalty under this
			 section may be compromised by the Commission. In determining the amount of such
			 penalty or whether it should be remitted or mitigated and in what amount, the
			 Commission shall consider the appropriateness of such penalty to the size of
			 the business of the person charged, the nature of the consumer credit, the
			 severity of the unreasonable risk to the consumer, the occurrence or absence of
			 consumer injury, and the number of offending products or services sold. The
			 amount of such penalty when finally determined, or the amount agreed on
			 compromise, may be deducted from any sums owing by the United States to the
			 person charged.
				(c)Collection and
			 use of penaltiesThe Commission shall retain ownership over
			 criminal and civil fees collected and shall apply these fees to defray the
			 costs of the Commission’s operation or, where appropriate, provide restitution
			 for harmed consumers.
			13.Reports
			(a)Reports to the
			 publicThe Commission shall determine what reports should be
			 produced and distributed to the public on a recurring and ad hoc basis, and
			 shall prepare and publish such reports on a web site that provides free access
			 to the general public.
			(b)Report to
			 President and CongressThe Commission shall prepare and submit to
			 the President and the relevant congressional committees at the beginning of
			 each regular session of Congress a comprehensive report on the administration
			 of this Act for the preceding fiscal year. Such report shall include—
				(1)a thorough
			 appraisal, including statistical analyses, estimates, and long-term
			 projections, of the incidence and effects of practices associated with the
			 provision of consumer credit that are inconsistent with the objectives
			 specified in section 6(a), with a breakdown, insofar as practicable, among the
			 various sources of injury as the Commission finds appropriate;
				(2)a list of
			 consumer credit safety rules prescribed or in effect during such year;
				(3)an evaluation of
			 the degree of observance of consumer credit safety rules, including a list of
			 enforcement actions, court decisions, and compromises of civil penalties, by
			 location and company name;
				(4)a summary of
			 outstanding problems confronting the administration of this Act in order of
			 priority;
				(5)an analysis and
			 evaluation of public and private consumer credit safety research
			 activities;
				(6)a list, with a
			 brief statement of the issues, of completed or pending judicial actions under
			 this Act;
				(7)the extent to
			 which technical information was disseminated to the scientific and consumer
			 credit communities and consumer information was made available to the
			 public;
				(8)the extent of
			 cooperation between Commission officials and representatives of industry and
			 other interested parties in the implementation of this Act, including a log or
			 summary of meetings held between Commission officials and representatives of
			 industry and other interested parties;
				(9)an appraisal of
			 significant actions of State and local governments relating to the
			 responsibilities of the Commission;
				(10)with respect to
			 voluntary consumer credit safety standards promulgated as consumer safety rules
			 under section 10(c), a description of—
					(A)the number of
			 such standards adopted as rules; and
					(B)the nature and
			 number of the consumer credit products and services which are the subject of
			 such adopted rules and the approximate number of consumers affected;
					(11)such
			 recommendations for additional legislation as the Commission deems necessary to
			 carry out the purposes of this Act; and
				(12)the extent of
			 cooperation with and the joint efforts undertaken by the Commission in
			 conjunction with other regulators with whom the Commission shares
			 responsibilities for consumer credit safety.
				14.Effective
			 dateThis Act shall be
			 effective 120 days after the date of enactment of this Act.
		
